DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onaka et al. (U.S. Patent Application No. 20070188383), hereinafter known as Onaka.
Regarding claim 1, Onaka discloses (Figs. 10-11) a radiofrequency system (22-24); an external port (source, see Fig. 11); and a radiating structure comprising: a ground plane layer (2); first and second conductive elements (8 and 10) connected to the radiofrequency system (see Fig. 11), the first conductive element (10) being connected to the ground plane layer (see Fig. 11), and the second conductive element (8) being connected to the external port (see Fig. 11); and a boosting element (5) comprising a dielectric material (12), a first conductive surface (portion of 13) and a second conductive surface (another opposing portion of 13) contained in the dielectric material (see Fig. 4), wherein each of the first and second conductive surfaces is electrically connected to one of the first and second conductive elements ([0082]).
Regarding claim 2, Onaka further discloses (Figs. 10-11) wherein the first and second conductive surfaces are located on two opposite sides of the dielectric material (see Fig. 10, portions of 13 on opposing sides of 12).
Regarding claim 12, Onaka further discloses (Figs. 10-11) wherein the radiofrequency system comprises a first matching network (22) connected to the first conductive element and the ground plane layer, and a second matching network (23) connected to the second conductive element and the external port (see Fig. 11).
Regarding claim 13, Onaka further discloses (Figs. 10-11) wherein the radiating system is configured to operate at first and second frequency regions, wherein a lowest frequency of the second frequency region is above a highest frequency of the first frequency region (see Figs. 6-9).
Regarding claims 14-16, Onaka further discloses (Figs. 10-11) wherein a ratio between the lowest frequency of the second frequency and the highest frequency of the first frequency region is greater than 2.0 (see Figs. 6-9).
Regarding claim 17-19, Onaka further discloses (Figs. 10-11) the radiating system is configured to operate at first and second frequency regions; and a ratio between a lowest frequency of the second frequency region and a lowest frequency of the first frequency region is greater than 2.4 (see Figs. 6-9).
Claim(s) 1-5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yanagi et al (U.S. Patent No. 9905927), hereinafter known as Yanagi.
Regarding claim 1, Yanagi discloses (Figs. 4 and 36-41) a radiofrequency system (not shown in Figs. 36-41, see Fig. 4, 200); an external port (source in Figs. 36-41); and a radiating structure comprising: a ground plane layer (210, see Fig. 4); first and second conductive elements (126a and 136a) connected to the radiofrequency system (see Figs. 36-41), the first conductive element (136a) being connected to the ground plane layer (see Fig. 36), and the second conductive element (126a) being connected to the 
Regarding claim 2, Yanagi further discloses (Figs. 4 and 36-41) wherein the first and second conductive surfaces are located on two opposite sides of the dielectric material (see Figs. 36 or 40, 126b and 136b on opposite sides of 116).
Regarding claim 3, Yanagi further discloses (Figs. 4 and 36-41) wherein the first and second conductive surfaces are contained in top and bottom surfaces of the dielectric material and respectively comprise top and bottom conductive surfaces (see Figs 36 or 40).
Regarding claim 4, Yanagi further discloses (Figs. 4 and 36-41) wherein the top conductive surface (126b) is connected to a pad by a linear conductive element (126c).
Regarding claim 5, Yanagi further discloses (Figs. 4 and 36-41) wherein the linear conductive element is a via (see Fig. 36).
Regarding claims 7 and 8, Yanagi further discloses (Figs. 4 and 36-41) wherein the pad is contained in the bottom surface of the dielectric material (see Figs. 36-41, pad present on bottom surface in Fig. 36 and 40)
wherein the linear conductive element is a via (126c).
Claim 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Ollikainen (U.S. Patent No. 7760146), hereinafter known as Ollikainen.
Regarding claims 6, 9, and 10, Yanagi teaches the limitations of claims 4 and 7, and further teaches (Figs. 4 and 36-41) the first conductive element is connected to the ground plane layer by a direct connection (see Figs. 36-41), but does not teach further details regarding the radiofrequency system.

It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the matching network of Ollikainen in the antenna apparatus of Yanagi since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Matching networks are well known to improve antenna performance in a desired frequency band.
Regarding claim 11, Yanagi further teaches (Figs. 4 and 36-41) wherein the first conductive element is connected to the ground plane layer by a conductive trace (see Fig. 36-41). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896